DETAILED ACTION
This action is responsive to the Applicant’s response filed on April 20, 2022.  Claims 18-24, 26, 32, 34, and 36-41 are pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,880,410 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Amendment and Rejections
	As set forth in the previous office action, the Examiner indicated that claims 20, 24, 26, 27, 36 and 39 included allowable subject matter. In response, the Applicant amended claims 18, 32, 34 based on the subject matter of claim 27.  The Examiner acknowledges that the Applicant stated that due to the combination of claims 27 and 25, redundancies from these claims were not literally included in the corresponding independent claims. The Applicant also maintained that all the features of clams 27 and 25 are included in the independent claims. 
	The Examiner determines that not every feature of claims 25 and claim 27 was included in the independent claim. For example, in consideration of claim 25, the Examiner notes that claim 25 includes several alternative limitations. In addition, the claim previously recited “configured to control the scaling based on spectral envelope data comprised by the input signal and based on at least one stored patch scaling control parameter”.    
	In addition, with respect to claim 27, the claim recited “wherein the combiner is configured to combine the first patch, the second patch, the [a] first band of the input signal, the noise patch and the missing harmonic patch to acquire the bandwidth extended signal…”
	In reviewed of the current claim, the Examiner notes that the above underlined portions from previous claim 25 and 27 are not present in the currently amended independent claims. 
	 The Examiner notes that the Applicant’s position is based on the claims as amended which were asserted to incorporate all the pertinent features of claim 25 and 27 since the Examiner previously considered claim 27 to include allowable subject matter. As set forth above, the Examiner maintains that not all the subject matter has been included and therefore, the Examiner has reevaluated the claim and has maintained the rejections as set forth below.  

Reissue Declaration
In view of the corrected Reissue Declaration submitted on April 20, 2022, the Examiner agrees that the error statement overcomes the issues set forth in the previous office action. Therefore, the rejection will be withdrawn. 
Reissue Amendments
The amendment filed April 20, 2022 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. 
The Examiner notes that the current claim include both strike-throughs as well as double brackets. In accordance to 37 C.F.R. 1.173(d), matter to omitted must be enclosed in brackets--thus strike-throughs and double brackets are not permissible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  19 recites the limitation "the first band" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: patch generator and a combiner in claim 18; phase vocoder in claim 22, claim 23, power adjuster in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As per patch generator and combiner, the examiner notes that the specification discloses: 
The patch generator 110 and the combiner 120 may be, or example, specially designed hardware or part of a processor or micro controller or may be a computer program configured to run on a computer or a micro controller. 


As per phase vocoder, the examiner notes the specification discloses:

In the following, with reference to FIGS. 5 and 6, possible implementations for a phase vocoder 
310 are illustrated according to the present invention.

FIG. 5a shows a filterbank implementation of a phase vocoder, wherein an audio signal is fed to an input 500 and obtained at an output 510. In particular, each channel of the schematic filterbank illustrated in FIG. 5a includes a bandpass filter 501 and a downstream oscillator 502. Output signals of all oscillators from every channel are combined by a combiner, which is, for example, implemented as an adder and indicated at 503 in order to obtain the output signal. Each filter 501 is implemented such that it provides an amplitude signal on the one hand and a frequency signal on the other hand. The amplitude signal and the frequency signal are time signals illustrating a development of the amplitude in a filter 501 over time, while the frequency signal represents a development of the frequency of the signal filtered by a filter 501.

As an alternative to the filterband implementation illustrated in FIG. 5a, a transformation implementation of a phase vocoder may also be used as depicted in FIG. 6. Here, the audio signal 698 is fed into an FFT processor, or more generally, into a Short-Time-Fourier-Transformation (STFT) processor 600 as a sequence of time samples. The FFT processor 600 is implemented to perform a temporal windowing of an audio signal in order to then, by means of an subsequent FFT, calculate both a magnitude spectrum and also a phase spectrum, wherein this calculation is performed for successive spectra which are related to blocks of the audio signal that are strongly overlapping.

As per power adjuster, the examiner notes the specification discloses:

The power adjustment means 720, 730 may be, for example, amplifiers or filters controlled by the power controller 710.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, 21-23, 26, 32, 34, 37, 38, 40 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nongpiur et al. U.S. Patent Pub. 2007/0150269 in view of Liljeryd et al. US Patent 6,680,972.
Regarding claim 18:
An apparatus for generating a bandwidth extended signal from an input signal, the apparatus comprising: 
Nongpiur is directed a system for extending the bandwidth of a narrowband speech signal into a wideband spectrum.  See the abstract and paragraphs [0020-0021]
a patch generator configured to generate a first patch based on the input signal and configured to generate a second patch based on the input signal, wherein a spectral density of the second patch is higher than a spectral density of the first patch; and 
Nongpiur discloses a second patch has an upper break frequency near 5,500 Hz and the first patch has a break frequency near 3,500 Hz for the spectral density. See paragraphs [0032, 0035 and 0036]. See figure 1 which discloses the generation of a first patch and a second patch based on the narrowband input signal. The Examiner notes that with respect to the spectral density mask 132 (figure 1) and spectral density mask 232 (fig. 2), Nongpiur discloses that "all the frequencies" below a predetermined frequency pass through it before it is combined.  Therefore, the spectral density of the second patch is higher than a spectral density of the first patch since by including all the frequencies, the spectral density will be higher. See also paragraphs [0032-0036] which discloses the use of separate power spectral density masks.  
The Examiner notes that Nongpiur discloses multiple patches in paragraph [0023] which discloses that with the narrowband input speech three separate signals are generated. The first being a high band frequency via high-band generator 102 that passes all frequencies in a signal that are above a predetermined frequency, the second being a narrowband signals that allows substantially all frequencies below a predetermined frequency, and the third being the background noise spectrum which is processed in the noise generator 104. 
To the extent it is considered that Nongpiur does not disclose a multiple patches, the Examiner notes that this teaching is taught by Liljeryd. 
Liljeryd discloses, that it was known to generate multiple patched signals from an input signal. As disclosed in col. 11, lines 22-65, three time expansion modules are used in order to generate second, third and fourth order harmonics (which results in different spectral densities – discussed further in col. 20, lines 27-48). Liljeryd discloses that the spectral envelope adjusters 801, 803, and 805, each work on several filterbank channels. See Fig. 8 which shows the generation of at least a first and second and where each are transposed at difference multiples. In addition, Figure 9c and 12 also shows a patching method. 
Liljeryd explains that using multiple patched signals will result in improvement of the perceptual quality and in order to maintain a constantly high bandwidth. 
Therefore, it would have been obvious to one or ordinary skill in the art to use multiple patch signals, as disclosed by Liljeryd in order to improve the perceptual quality of the signal and in order to maintain constantly high bandwidth. 
wherein the input signal has an upper cut-off frequency, and wherein the patch generator is configured to generate the first patch and the second patch so that the first patch and the second patch start at a frequency equal to a multiple of the upper cut-off frequency of the input signal; and
	Nongpiur, as disclosed in paragraph [0030], uses the upper frequency and the lower frequency limits of the frequency band. The Examiner notes that the claim does not define “a multiple” of the upper cut-off frequency. 
Nonetheless, to the extent it is considered that Nongpiur does not disclose “multiple”, it is noted that Liljeryd discloses with respect to Figure 2 of the generation of Mth order harmonics.  Liljeryd explains that the input signal is bandlimited to the range 0 to fmax. The signal contents in the range fmax/M to Qfmax/M, where Q is the desired bandwidth expansion factor is used to form a bandpass signal.   See col. 7, lines 15-31. As also disclosed by Liljeryd, fmax and Qfmax represents the cutoff frequencies.  (col. 7, lines 31-40).  In addition, different harmonic orders can be generated using multiple transposers (hence multiple patches with different spectral densities).  (col. 7, lines 35-43).
Therefore it would have been obvious to start the frequency equal to a multiple of the upper cut-off frequency of the input signal.  The Examiner notes that Nongpiur already discloses of using the upper or lower frequency of the frequency band and since “a multiple” is not defined to be a specific multiple, then Nongpiur alone anticipates or at least renders obvious this teaching. In addition, Liljeryd discloses that the disclosed method is used to cover different ranges (fmax to Qfmax) as set forth in col. 7, lines 15-43.  
a noise adder configured to generate a noise patch based on a noise data comprises by the input signal;
In paragraph [0024], Nongpiur discloses that in order to ensure the bandwidth extension is more natural sounding a background noise spectrum may be added to the combined signal.  In Figure 1, the noise generator generates the background noise and extending it through an envelope extension. See also paragraph [0027] which discloses that the background noise is obtained from the narrowband speech input. 
a missing harmonic adder configured to generate a missing harmonic patch based on a missing harmonic data comprised by the input signal; 
As set forth in paragraph [0049], Nongpiur discloses that it was known to include a harmonic recovery system in which harmonics can be reconstructed before a signal is extended.  Nongpiur also discloses that these recovered harmonics may be scaled.  
a combiner configured to combine the first patch, the second patch, the noise patch and the missing harmonic patch to acquire the bandwidth extended signal; and
Nongpiur discloses a summer (combiner) that combines the first and second patch for extending the bandwidth of the input signal. See Figure 1 and paragraph [0025].  As set forth in paragraph [0049], the recovered harmonics are added to the bandwidth extension. See also paragraph [0032] and claim 1 where Nongpiur also discloses in claim 1 that the noise is added to the other signals. 
Thus, when considering the teachings of Nongpiur and Liljeryd it would have been obvious to combine the first patch, the second patch, the noise patch and the missing harmonic patch based on the teachings of using a summer to combine all the signals from obtaining the bandwidth extended signal. See Figures 1-2 which discloses that all signals are received by the summer before finally being bandwidth extended. Thus, all patch signals are combined by the summer.  See also Figure 8 of Liljeryd which discloses that all signals are combined together to form the wideband output. 
a power controller configured to control a scaling of the first patch, the second patch, the noise patch and the missing harmonic patch based on spectral envelope data comprised by the input signal, so that a spectral envelope criterion is fulfilled. 
Nongpiur discloses in paragraphs [0030-0032] that the spectral envelope is derived from the narrowband input signal. In paragraph [0032], Nongpiur discloses a gain adjuster is used and adjustment may occur by scaling the different signals. As shown in Figure 2 (and paragraph [0027]), the noise patch occurs prior to being sent through the gain adjuster 214 and thus is also processed through scaling. See also paragraph [0049] which discloses that the missing harmonic patch (recovered harmonics) are scaled.  See also paragraphs [0022, 0023, 0034].  See also paragraph [0046] which discloses the use of a controller for controlling the system. 

Regarding claim 19:
The apparatus according to claim 18, wherein the first patch is a harmonic patch and wherein the patch generator is configured to generate the first patch, so that only frequencies that are integer multiples of frequencies of the first band of the input signal are comprised by the first patch.
Nongpiur discloses in paragraph [0032] that the patches include a harmonic patch. In addition, as set forth above, Nongpiur, as disclosed in paragraph [0030], uses the upper frequency and the lower frequency limits of the frequency band of the input signal. The Examiner notes that the claim does not define “a multiple” of the upper cut-off frequency and thus Nongpiur discloses that the frequencies are integer multiple of frequencies of a first band. 
	See col. 7, lines 15-31 and claims 15-16 (col. 25) of Liljeryd.

Regarding claim 21:
The apparatus according to claim 18, wherein the patch generator is configured to generate at least one of the first patch or the second patch so that a lower cut-off frequency of the first patch is equal to a lower cutoff frequency of the second patch, and so that an upper cut-off frequency of the first patch is equal to an upper cut-off frequency of the second patch.
See col. 7, lines 15-46 and figure 2 of Liljeryd which discloses of using the same cut-off frequencies for the different patches. Liljeryd discloses using cut-off frequencies of Fmax and Qfmax. As set forth above, it would have been obvious to a person of ordinary skill in the art to generate both a first and second patch. 
. 
Regarding claim 22:
The apparatus according to claim 18, comprising a phase vocoder configured to generate the first patch.
See Figure 1 and 18a and col. 23, lines 38-58 of Liljeryd which discloses using phase information in order to obtain the frequency. The Examiner notes that a person of ordinary skill in the around would have found it obvious to use a phase vocoder.  As shown by Liljeryd, using a phase vocoder was known in the art and therefore would have been yielded a predictable result when use to generate at least the first patch. 

Regarding claim 23:
The apparatus according to claim 18, comprising an amplitude clipper configured to generate the second patch by clipping a first band of the input signal.
See paragraph [0043] which discloses of adjusting the amplitude of the spectrum. 

Regarding claim 26:
	The apparatus according to claim 18,  comprising a first power adjuster configured to scale the first patch, and comprising a second power adjuster configured to scale the second patch, wherein the power controller is configured to control the first power adjuster and the second power adjuster. 
	As explained in paragraph [0032], using the gain adjuster, adjustment may occur by scaling the extended narrowband spectrum so that the energy in a portion of the extended spectrum is almost equal or substantially equal to the energy in a portion of the narrowband speech spectrum. See also Figure 2.  
	As set forth above, it would have been obvious to empty a second patch and therefore, this would have resulted in applying a power adjuster to the second patch.   
	With respect to having a second power adjuster and where the power controller is configured to control the first and second power adjuster. The Examiner determines that adding a second adjuster would have been obvious to a person of ordinary skill in the art.  In addition, as set forth in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) it is noted that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the Examiner notes that the power adjuster is designed to scale the patch. As discussed by Nongpiur, it was known to scale the patch through an adjuster. The combination of Nongpiur and Liljeryd shows that it was obvious to include a second patch. Thus, one of ordinary skill in the art would have found it obvious to add a second adjuster for scaling the signal from the second patch and it would have further yielded a predictable results since Nongpiur already discloses of adjusting the scaling of the signal. 	

Regarding claim 32:
A method for generating a bandwidth extended signal from an input signal, the method comprising: 
Nongpiur is directed a system for extending the bandwidth of a narrowband speech signal into a wideband spectrum.  See the abstract. 
generating a first patch based on the input signal and generating a second patch based on the input signal, wherein a spectral density of the second patch is higher than a spectral density of the first patch; and 
Nongpiur discloses a second patch has an upper break frequency near 5,500 Hz and the first patch has a break frequency near 3,500 Hz for the spectral density. See paragraphs [0032, 0035 and 0036]. See figure 1 which discloses the generation of a first patch and a second patch based on the narrowband input signal. The Examiner notes that with respect to the spectral density mask 132 (figure 1) and spectral density mask 232 (fig. 2), Nongpiur discloses that "all the frequencies" below a predetermined frequency pass through it before it is combined.  Therefore, the spectral density of the second patch is higher than a spectral density of the first patch since by including all the frequencies, the spectral density will be higher. See also paragraphs [0032-0036] which discloses the use of separate power spectral density masks.  
The Examiner notes that Nongpiur discloses multiple patches in paragraph [0023] which discloses that with the narrowband input speech three separate signals are generated. The first being a high band frequency via high-band generator 102 that passes all frequencies in a signal that are above a predetermined frequency, the second being a narrowband signals that allows substantially all frequencies below a predetermined frequency, and the third being the background noise spectrum which is processed in the noise generator 104. 
To the extent it is considered that Nongpiur does not disclose a multiple patches, the Examiner notes that this teaching is taught by Liljeryd. 
Liljeryd discloses, that it was known to generate multiple patched signals from an input signal. As disclosed in col. 11, lines 22-65, three time expansion modules are used in order to generate second, third and fourth order harmonics (which results in different spectral densities – discussed further in col. 20, lines 27-48). Liljeryd discloses that the spectral envelope adjusters 801, 803, and 805, each work on several filterbank channels. See Fig. 8 which shows the generation of at least a first and second and where each are transposed at difference multiples. In addition, Figure 9c and 12 also shows a patching method. 
Liljeryd explains that using multiple patched signals will result in improvement of the perceptual quality and in order to maintain a constantly high bandwidth. 
Therefore, it would have been obvious to one or ordinary skill in the art to use multiple patch signals, as disclosed by Liljeryd in order to improve the perceptual quality of the signal and in order to maintain constantly high bandwidth. 
wherein the input signal has an upper cut-off frequency, and wherein the generating comprises generating the first patch and the second patch so that the first patch and the second patch start at a frequency equal to a multiple of the upper cut-off frequency of the input signal; and
	Nongpiur, as disclosed in paragraph [0030], uses the upper frequency and the lower frequency limits of the frequency band. The Examiner notes that the claim does not define “a multiple” of the upper cut-off frequency. 
Nonetheless, to the extent it is considered that Nongpiur does not disclose “multiple”, it is noted that Liljeryd discloses with respect to Figure 2 of the generation of Mth order harmonics.  Liljeryd explains that the input signal is bandlimited to the range 0 to fmax. The signal contents in the range fmax/M to Qfmax/M, where Q is the desired bandwidth expansion factor is used to form a bandpass signal.   See col. 7, lines 15-31. As also disclosed by Liljeryd, fmax and Qfmax represents the cutoff frequencies.  (col. 7, lines 31-40).  In addition, different harmonic orders can be generated using multiple transposers (hence multiple patches with different spectral densities).  (col. 7, lines 35-43).
Therefore it would have been obvious to start the frequency equal to a multiple of the upper cut-off frequency of the input signal.  The Examiner notes that Nongpiur already discloses of using the upper or lower frequency of the frequency band and since “a multiple” is not defined to be a specific multiple, then Nongpiur alone anticipates or at least renders obvious this teaching. In addition, Liljeryd discloses that the disclosed method is used to cover different ranges (fmax to Qfmax) as set forth in col. 7, lines 15-43.  
generating a noise patch based on a noise data comprised by the input signal; 
In paragraph [0024], Nongpiur discloses that in order to ensure the bandwidth extension is more natural sounding a background noise spectrum may be added to the combined signal.  In Figure 1, the noise generator generates the background noise and extending it through an envelope extension. See also paragraph [0027] which discloses that the background noise is obtained from the narrowband speech input. 
generating a missing harmonic patch based on a missing harmonic data comprised by the input signal; 
As set forth in paragraph [0049], Nongpiur discloses that it was known to include a harmonic recovery system in which harmonics can be reconstructed before a signal is extended.  Nongpiur also discloses that these recovered harmonics may be scaled.  
combining the first patch, the second patch, the noise patch and the missing harmonic patch to acquire the bandwidth extended signal; and 
Nongpiur discloses a summer (combiner) that combines the first and second patch for extending the bandwidth of the input signal. See Figure 1 and paragraph [0025].  As set forth in paragraph [0049], the recovered harmonics are added to the bandwidth extension. See also paragraph [0032] and claim 1 where Nongpiur also discloses in claim 1 that the noise is added to the other signals. 
Thus, when considering the teachings of Nongpiur and Liljeryd it would have been obvious to combine the first patch, the second patch, the noise patch and the missing harmonic patch based on the teachings of using a summer to combine all the signals from obtaining the bandwidth extended signal. See Figures 1-2 which discloses that all signals are received by the summer before finally being bandwidth extended. Thus, all patch signals are combined by the summer.  See also Figure 8 of Liljeryd which discloses that all signals are combined together to form the wideband output. 
controlling a scaling of the first patch, the second patch, the noise patch and the missing harmonic patch based on spectral envelope data comprised by the input signal, so that a spectral envelope criterion is fulfilled. 
Nongpiur discloses in paragraphs [0030-0032] that the spectral envelope is derived from the narrowband input signal. In paragraph [0032], Nongpiur discloses a gain adjuster is used and adjustment may occur by scaling the different signals. As shown in Figure 2 (and paragraph [0027]), the noise patch occurs prior to being sent through the gain adjuster 214 and thus is also processed through scaling. See also paragraph [0049] which discloses that the missing harmonic patch (recovered harmonics) are scaled.  See also paragraphs [0022, 0023, 0034].  See also paragraph [0046] which discloses the use of a controller for controlling the system. 

Regarding claim 34:
A non-transitory storage medium having stored thereon a computer program with a program code for performing the method for generating a bandwidth extended signal from an input signal, when the computer program runs on a computer or microcontroller, the method comprising: 
Nongpiur is directed a system for extending the bandwidth of a narrowband speech signal into a wideband spectrum.  See the abstract.  See also paragraph [0046] which discloses that each disclosed system and method may be encoded in a computer readable medium, programmed within a device or processed by a controller or computer. 
generating a first patch based on the input signal and generating a second patch based on the input signal, wherein a spectral density of the second patch is higher than a spectral density of the first patch;
Nongpiur discloses a second patch has an upper break frequency near 5,500 Hz and the first patch has a break frequency near 3,500 Hz for the spectral density. See paragraphs [0032, 0035 and 0036]. See figure 1 which discloses the generation of a first patch and a second patch based on the narrowband input signal. The Examiner notes that with respect to the spectral density mask 132 (figure 1) and spectral density mask 232 (fig. 2), Nongpiur discloses that "all the frequencies" below a predetermined frequency pass through it before it is combined.  Therefore, the spectral density of the second patch is higher than a spectral density of the first patch since by including all the frequencies, the spectral density will be higher. See also paragraphs [0032-0036] which discloses the use of separate power spectral density masks.  
The Examiner notes that Nongpiur discloses multiple patches in paragraph [0023] which discloses that with the narrowband input speech three separate signals are generated. The first being a high band frequency via high-band generator 102 that passes all frequencies in a signal that are above a predetermined frequency, the second being a narrowband signals that allows substantially all frequencies below a predetermined frequency, and the third being the background noise spectrum which is processed in the noise generator 104. 
To the extent it is considered that Nongpiur does not disclose a multiple patches, the Examiner notes that this teaching is taught by Liljeryd. 
Liljeryd discloses, that it was known to generate multiple patched signals from an input signal. As disclosed in col. 11, lines 22-65, three time expansion modules are used in order to generate second, third and fourth order harmonics (which results in different spectral densities – discussed further in col. 20, lines 27-48). Liljeryd discloses that the spectral envelope adjusters 801, 803, and 805, each work on several filterbank channels. See Fig. 8 which shows the generation of at least a first and second and where each are transposed at difference multiples. In addition, Figure 9c and 12 also shows a patching method. 
Liljeryd explains that using multiple patched signals will result in improvement of the perceptual quality and in order to maintain a constantly high bandwidth. 
Therefore, it would have been obvious to one or ordinary skill in the art to use multiple patch signals, as disclosed by Liljeryd in order to improve the perceptual quality of the signal and in order to maintain constantly high bandwidth. 
wherein the input signal has an upper cut-off frequency, and wherein the generating comprises generating the first patch and the second patch so that the first patch and the second patch start at a frequency equal to a multiple of the upper cut-off frequency of the input signal; and
Nongpiur, as disclosed in paragraph [0030], uses the upper frequency and the lower frequency limits of the frequency band. The Examiner notes that the claim does not define “a multiple” of the upper cut-off frequency. 
Nonetheless, to the extent it is considered that Nongpiur does not disclose “multiple”, it is noted that Liljeryd discloses with respect to Figure 2 of the generation of Mth order harmonics.  Liljeryd explains that the input signal is bandlimited to the range 0 to fmax. The signal contents in the range fmax/M to Qfmax/M, where Q is the desired bandwidth expansion factor is used to form a bandpass signal.   See col. 7, lines 15-31. As also disclosed by Liljeryd, fmax and Qfmax represents the cutoff frequencies.  (col. 7, lines 31-40).  In addition, different harmonic orders can be generated using multiple transposers (hence multiple patches with different spectral densities).  (col. 7, lines 35-43).
Therefore it would have been obvious to start the frequency equal to a multiple of the upper cut-off frequency of the input signal.  The Examiner notes that Nongpiur already discloses of using the upper or lower frequency of the frequency band and since “a multiple” is not defined to be a specific multiple, then Nongpiur alone anticipates or at least renders obvious this teaching. In addition, Liljeryd discloses that the disclosed method is used to cover different ranges (fmax to Qfmax) as set forth in col. 7, lines 15-43.  
generating a noise patch based on a noise data comprised by the input signal; 
In paragraph [0024], Nongpiur discloses that in order to ensure the bandwidth extension is more natural sounding a background noise spectrum may be added to the combined signal.  In Figure 1, the noise generator generates the background noise and extending it through an envelope extension. See also paragraph [0027] which discloses that the background noise is obtained from the narrowband speech input. 
generating a missing harmonic patch based on a missing harmonic data comprised by the input signal; 
As set forth in paragraph [0049], Nongpiur discloses that it was known to include a harmonic recovery system in which harmonics can be reconstructed before a signal is extended.  Nongpiur also discloses that these recovered harmonics may be scaled.  
combining the first patch, the second patch, the noise patch and the missing harmonic patch to acquire the bandwidth extended signal; and 
Nongpiur discloses a summer (combiner) that combines the first and second patch for extending the bandwidth of the input signal. See Figure 1 and paragraph [0025].  As set forth in paragraph [0049], the recovered harmonics are added to the bandwidth extension. See also paragraph [0032] and claim 1 where Nongpiur also discloses in claim 1 that the noise is added to the other signals. 
Thus, when considering the teachings of Nongpiur and Liljeryd it would have been obvious to combine the first patch, the second patch, the noise patch and the missing harmonic patch based on the teachings of using a summer to combine all the signals from obtaining the bandwidth extended signal. See Figures 1-2 which discloses that all signals are received by the summer before finally being bandwidth extended. Thus, all patch signals are combined by the summer.  See also Figure 8 of Liljeryd which discloses that all signals are combined together to form the wideband output. 
controlling a scaling of the first patch, the second patch, the noise patch and the missing harmonic patch based on spectral envelope data comprised by the input signal, so that a spectral envelope criterion is fulfilled. 
Nongpiur discloses in paragraphs [0030-0032] that the spectral envelope is derived from the narrowband input signal. In paragraph [0032], Nongpiur discloses a gain adjuster is used and adjustment may occur by scaling the different signals. As shown in Figure 2 (and paragraph [0027]), the noise patch occurs prior to being sent through the gain adjuster 214 and thus is also processed through scaling. See also paragraph [0049] which discloses that the missing harmonic patch (recovered harmonics) are scaled.  See also paragraphs [0022, 0023, 0034].  See also paragraph [0046] which discloses the use of a controller for controlling the system. 

Regarding claim 37:
The apparatus according to claim 18, wherein the apparatus is configured to scale the first patch and the second patch before or after generation to fulfill the spectral envelope criterion.
See paragraph [0022]

Regarding claim 38:
The apparatus according to claim 37, wherein the spectral envelope criterion is determined based on a spectral envelope of an original signal.
See paragraph [0022] – [0023] and [0030]-[0032]. 

Regarding claim 40:
The apparatus according to claim 18, wherein the apparatus is configured to generate the bandwidth extended signal by performing a weighted addition of the second patch and the first patch.  
As set forth above, the Examiner notes that Nongpiur discloses multiple patches in paragraph [0023] which discloses that with the narrowband input speech three separate signals are generated. The first being a high band frequency via high-band generator 102 that passes all frequencies in a signal that are above a predetermined frequency, the second being a narrowband signals that allows substantially all frequencies below a predetermined frequency, and the third being the background noise spectrum which is processed in the noise generator 104. These signals are received by the summer which will combine all the signals together. 
In addition, see Fig. 8 and col. 11, lines 22-45 of Liljeryd.

Regarding claim 41:
The apparatus according to claim 18, wherein the apparatus is configured to generate the bandwidth extended signal by performing a weighted addition of the second patch, the first patch and a first band of the input signal used by the patch generator to generate at least one of the first patch and the second patch.  
As set forth above, the Examiner notes that Nongpiur discloses multiple patches in paragraph [0023] which discloses that with the narrowband input speech three separate signals are generated. The first being a high band frequency via high-band generator 102 that passes all frequencies in a signal that are above a predetermined frequency, the second being a narrowband signals that allows substantially all frequencies below a predetermined frequency, and the third being the background noise spectrum which is processed in the noise generator 104. These signals are received by the summer which will combine all the signals together. 
In addition, see Fig. 8 and col. 11, lines 22-45 of Liljeryd.

Allowable Subject Matter
Claims 20, 24, 36, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees: 


/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992